Citation Nr: 1630788	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  11-20 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a bilateral leg disability.

5.  Entitlement to service connection for a bilateral ankle disability.

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Esq.


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington as well as a September 2009 rating decision of the VA RO in Montgomery, Alabama.  The May 2009 rating decision denied the Veteran's claims of entitlement to service connection for hypertension as well as back, bilateral ankle, bilateral leg, and bilateral knee disabilities.  The September 2009 rating decision denied the Veteran's claim of entitlement to service connection for PTSD.  Jurisdiction currently resides at the Montgomery RO.

The Board notes that following the completion of the Veteran's claims on appeal to the Board, his claims were readjudicated via January 2016 supplemental statements of the case (SSOCs).  At that time, VA adjudicated a claim of entitlement to service connection for a sinus disability.  While the Board notes that this claim was denied in the May 2009 rating decision, there is no indication that the Veteran perfected an appeal as to this issue.  The Court of Appeals for Veterans Claims (Court) has held that VA waives any objection to the timeliness of a substantive appeal by taking actions that would lead an appellant to believe that the appeal was perfected.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).  The Court stated that "[i]f VA treats an appeal as timely filed, [an appellant] is entitled to expect that VA means what it says."  Id. at 47.  Pertinently, in this case, the Veteran did not submit a notice of disagreement to the sinus disability issue following the denial in the May 2009 rating decision, and there is no statement of the case (SOC) of record addressing this issue.  As such, there was no substantive appeal filed by the Veteran as to this issue.  The Board further notes that in adjudicating the sinus disability claim in the January 2016 SSOC, the Veteran's bilateral ankle disability claim was discussed.  Specifically, under the section titled "Service connection for a sinus disorder," the SSOC states "Service connection for a bilateral ankle disorder is denied."  It therefore appears that the sinus disability claim was adjudicated in error in the January 2016 SSOC.  Further, the Veteran has not contended that the sinus disability claim is on appeal.  In light of the foregoing, the Board finds that this claim is not on appeal.  

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board observes that the Veteran completed his appeal of entitlement to service connection for hypertension and back, bilateral ankle, bilateral knee, and bilateral leg disabilities in May 2010 with the filing of a timely substantive appeal (VA Form 9).  At that time, he did not request a hearing before a Veterans Law Judge.  Further, in July 2011, he completed his appeal of entitlement to service connection for PTSD with the filing of a VA Form 9 and requested a hearing before a Veterans Law Judge as to that claim.  Although he withdrew his hearing request in August 2014, he clarified in March 2015 that he desired a videoconference hearing.  Moreover, in a January 2016 SSOC, VA continued the denial of his hypertension and back, bilateral ankle, bilateral leg, and bilateral leg disabilities claims.  In another SSOC dated January 2016, VA continued the denial of the PTSD claim.  The Veteran subsequently submitted a statement dated February 2016 wherein he indicated that in response to both SSOCs, he would like to be scheduled for a videoconference hearing before a Veterans Law Judge as soon as possible so that he can offer further evidence in the form of his testimony.       

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  Additionally, electronic hearings known as videoconference hearings may be scheduled when suitable facilities and equipment are available.  38 C.F.R. §20.700(e) (2015).  In the present appeal, the Veteran has not withdrawn the most recent request for a videoconference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the Montgomery, Alabama RO.  The Veteran and his attorney should be notified of the date and time of the hearing.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




